DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention (Group I) in the reply filed on 11-2-21 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “50” has been used to designate both an outer edge on page 5 line 8 and a drainage opening on page 5 line 12.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 4 line 2, the phrase “The 10” should be replaced with “The stand 10”.
On page 6 line 31, the phrase “lower surfaces 68 and 70” is unclear.  It is unclear how 68 and 70 are considered surfaces.  54 and 58 are the surfaces.  Since there does not appear to be any structural definition of 68 and 70, 68 appears to be a portion of both 54 and 58 while 70 appears to be a portion 58.  Surfaces cannot comprise other surfaces.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, both occurrences of the phrase “cavity having handle resting surface” is unclear.  A cavity is a space or an absence of structure and can only be defined by structure.  Each cavity is defined by the respective handle resting surface.  Claim 12 has the same issue.
With regards to claim 1, the resting surfaces are unclear.  As written, the resting surfaces do not engage which is not supported.  As shown in Figure 3A, surface 54 engages surface 58 at 68.  Since there is never a time where these surfaces do not engage and both are claimed, an engagement must be disclosed.  Claim 12 has the same issue. 
With regards to claim 1, the first width and the second width disclosures are unclear.  As written, each surface has the width which does not appear to be supported.  Claim 12 has the same issue.
With regards to claim 1, the first and second widths are unclear in that each cavity’s width varies.  Each cavity is defined by portion 68 which would give each cavity the same width at least at this location.  The width differences needs to be further defined.  Claim 12 has the same issue. 
With regards to claim 2, both sets of side walls are unclear.  As written, the side walls are structurally unrelated to their respective resting surface which is not supported.  Each resting surface should be disclosed as having opposed side wall portions.  
With regards to claim 3, the distance disclosures are unclear.  Claim 1 defines first and second widths and as written, the distances are in addition to the width which is not supported.  The distances appear to be the same dimension as the claim 1 widths.  
Claim 4 recites the limitation "the bottom handle resting surface" on line 1.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 4, the phrase “opening extending to through a bottom surface is unclear.  It is unclear what structure defines a bottom surface.
With regards to claim 5, it is unclear how the resting surfaces can be considered spaced apart when they clearly engage at 68.  A portion of one surface can be spaced from another portion of the other surface but the surfaces as a whole do not appear to ever be spaced.  Claim 14 has the same issue.
With regards to claim 5, the range “5.4 mm to 9.4 mm” is indefinite in light of the final paragraph of page 7 of the specification.  A functionally equivalent range is 
With regards to claim 6, the side walls are unclear.  As written, the side walls are structurally unrelated to their respective resting surfaces which is not supported.  It is unclear how the side walls have a radius but the resting surfaces do not.
With regards to claim 8, what structure defines the bottom surface?
With regards to claim 10, what structure allows for the lower cavity to have the claim 10 surface.  As written, the lower cavity has a rest surface and separately the claim 10 surface which is not supported.  The drain opening appears to be in the handle rest surface of the lower cavity.
With regards to claims 13 and 14, it is unclear what structure allows for the distal end of the handle to be spaced apart from the resting surface of the lower cavity.  Using Figure 3A, portion 68 is defined by the junction of each of the resting surfaces and is, therefore, part of the lower resting surface.  68 appears to engage the handle on the right side of Figure 3A.  Better definition of this spacing is needed.     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Ogbuagu (9,801,502) in view of Kim (2006/0145042) with evidence reference Derman (6,202,963).  
With regards to claim 1, Ogbuagu discloses the invention including a stand (10) defining an opening (28).
However, with regards to claims 1-3, Ogbuagu fail to disclose the opening having an upper cavity and a lower cavity, the upper cavity being in communication with the top surface, the upper cavity having a handle resting surface with a first width configured to support a first handle, the lower cavity positioned below and in communication with the upper cavity, the lower cavity having a handle resting surface with a second width configured to support a second handle, the first width is greater than the second width, the lower cavity is partially defined by a pair of opposing side walls, the upper cavity is partially defined by a pair of opposing side walls, and a distance between the lower cavity side walls is less than a distance between the upper cavity side walls.  
Kim teaches it is old and well known in the art of handle holders to incorporate the opening (2) having an upper cavity (portion of 2 above 4) and a lower cavity (portion 
However with regards to claim 7, Ogbuagu in view of Kim fail to disclose the upper cavity has a height that is greater than the lower cavity height.
It would have been an obvious matter of design choice to have made the upper cavity height greater than the lower cavity height, since such a modification would have In re Rose, 105 USPQ 237 (CCPA 1955).  As long as the intended storing function of the apparatus is maintained, it would have been obvious to have either height be larger than the other.  Therefore, it would have been an obvious matter of design choice to modify the device of Ogbuagu in view of Kim to obtain the invention as specified in claim 7.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ogbuagu (9,801,502) in view of Kim (2006/0145042) with evidence reference Derman (6,202,963) as applied to claim 1 above, and further in view of Johnson et al. (2020/0178669).  
Ogbuagu in view of Kim fail to disclose a ring fixed to a bottom surface opposite the top surface.
 Johnson et al. teach it is known in the art of stands to incorporate a ring fixed to a bottom surface opposite the top surface (80).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Ogbuagu in view of Kim with the ring, as taught by Johnson et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 12-14 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Ogbuagu (9,801,502) in view of Derman (6,202,963) and Kim (2006/0145042).
With regards to claim 12, Ogbuagu discloses the invention including a handle with a first width (16) and a stand (10) defining an opening (28).
However, with regards to claim 12, Ogbuagu fails to disclose the handle is a razor handle. 
Derman teach it is known in the art of storage for toothbrush handles and razor handles can be stored in the same apparatus (Fig. 1).  It would have been obvious to have replaced the toothbrush with a razor.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Ogbuagu with a razor handle, as taught by Derman, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claims 12-14, Ogbuagu fail to disclose the opening having an upper cavity and a lower cavity, the upper cavity being in communication with the top surface, the upper cavity having a handle resting surface with a first width configured to support a first handle, the lower cavity positioned below and in communication with the upper cavity, the lower cavity having a handle resting surface with a second width configured to support a second handle, the first width is greater than the second width, the lower cavity is partially defined by a pair of opposing side walls, the upper cavity is partially defined by a pair of opposing side walls, and a 
Kim teaches it is old and well known in the art of handle holders to incorporate the opening (2) having an upper cavity (portion of 2 above 4) and a lower cavity (portion of 2 in between two dividers 3), the upper cavity being in communication with the top surface (Fig. 4), the upper cavity having a handle resting surface with a first width configured to support a first handle (wall defining cavity 2), the lower cavity positioned below and in communication with the upper cavity (Fig. 4), the lower cavity having a handle resting surface with a second width configured to support a second handle (3), the first width is greater than the second width (Fig. 4), and the handle of the first shaving razor is positioned in the upper cavity and a distal end of the handle of the shaving razor is spaced apart from the resting surface of the lower cavity (the handle is able to be in the upper cavity and a distal end can be in a position spaced from all of the dividers 3).  Modified Ogbuagu is capable of having a first handle in the upper cavity resting on the upper resting surface.  The first handle can be removed and replaced by a second handle in the lower cavity resting on the divider 3 that defines the lower cavity.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Ogbuagu with the cavities, as taught by Kim, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.  
However, with regards to claim 14, Ogbuagu in view of Derman and Kim fail to disclose the spacing range.
In re Rose, 105 USPQ 237 (CCPA 1955).  As long as the intended storing function of the apparatus is maintained, it would have been obvious to have modified the size to allow for more/less spacing of the handle from the dividers.  Therefore, it would have been an obvious matter of design choice to modify the device of Ogbuagu in view of Derman and Kim to obtain the invention as specified in claim 14.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Claims
It is to be noted that claims 4-6 and 9-11 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 January 2022
/Jason Daniel Prone/Primary Examiner, Art Unit 3724